Citation Nr: 0507617	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03 30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a 100 percent rating for service-connected 
schizoaffective disorder.

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1967 to October 
1968.

The appeal was brought to the Board of Veterans Appeals (the 
Board) from rating decisions issued by the Department of 
Veterans Affairs (RA) Regional Office (RO) in Los Angeles, 
California.  

During the course of the current appeal, the RO increased the 
veteran's rating for his psychiatric disorder from 50 percent 
(which had been in effect since 1979) to 70 percent.  
However, the 70 percent now in effect is not the maximum, and 
the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993). 

In repeated communications with VA, the veteran and his wife 
have indicated that it is their sole intention to seek 
entitlement to a 100 percent rating for service-connected 
paranoid type schizophrenia (or schizoaffective disorder) on 
a schedular basis or on the basis of a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Based on the determination reached by 
the Board herein, the sole pending appellate issue is thus 
resolved, and the TDIU issue has been rendered moot.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  Evidence, medical opinion and credible lay observations 
reasonably establish that the veteran's service-connected 
psychiatric disorder alone renders him unable to obtain or 
retain employment regardless of other problems. 



CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for paranoid 
schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2003); 38 C.F.R. §§ 3.400, 4.7, 
4.130, Diagnostic Code 9203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

With regard to the issue addressed herein, the Board notes 
that additional evidence might be available if further 
attempts were undertaken to pursue it.  And although a new VA 
examination might be productive, the clinical records and 
recent VA outpatient reports have already been helpful, and 
the opinions rendered in association therewith have been 
detailed and precise.  

Accordingly, there appears to be an adequate evidentiary 
basis for satisfactorily resolving the issue at this time.  
There appears to be no need for further delay on these 
matters, and given the action taken herein, the Board can 
stipulate that adequate development and notice has taken 
place to fulfill all regulatory requirements, to preserve all 
due process, and that Board action to address this issue 
within this decision is certainly in the veteran's best 
interests.  

Criteria

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

The veteran's service-connected schizoaffective disorder has 
been evaluated as 70 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9203, under the "new" rating 
criteria for neuropsychiatric disabilities which took 
effective on November 7, 1996.  As the veteran's claim was 
filed after that date, the evaluation of this service-
connected disability will be based on consideration of only 
the "new" criteria.

Under the current rating provisions, depression is rated 
under Diagnostic Code 9203 in accordance with the general 
formula for evaluating mental disorder under 38 C.F.R. § 
4.130 (2004).  The ratings authorized by the general formula 
range from 30, 50, 70, and 100 percent.

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The schedule for rating mental disorders refers to both 
specific symptoms of a mental disorder and the social and 
industrial impairment considered to accompany such symptoms.  
However, it is most important that in evaluating the severity 
of psychiatric disabilities, VA "assign a disability rating 
that most closely reflects the level of social and 
occupational impairment a veteran is suffering." Mauerhan v. 
Principi, 16 Vet. App. 436, 440-41 (2002).  Thus, the 
specific symptoms noted in the current rating schedule "are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating." 
Mauerhan, 16 Vet. App. at 442. Rather, "[i]f the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned." 
Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Factual Background

Prior evaluative reports are in the file for comparison.

On VA examination in June 2002, the veteran noted that he had 
had worsening of his depressive and psychotic symptoms since 
a motor vehicle accident 1-2 years before.  He had also 
developed significant residual cognitive dysfunction.  The 
examiner noted that it was difficult to determine 
relationship between depressive symptoms and psychosis.  
Various alternative treatment regimens were suggested. Global 
Assessment of Functioning (GAF) was assigned at 38.

A written opinion is of record from the veteran's attending 
VA psychiatrist, dated in August 2002 that:

(The veteran) is suffering of several 
very serious and complicated medical and 
psychiatric problems which have made him 
totally and permanently disabled and 
unable to get and or maintain any gainful 
occupation.

The veteran has since provided a VA Form 21-8940 reflecting 
that he had prior work as an inspector and quality controller 
but last worked full time in May 2001.

On VA examination in April 2003, it was noted that his 
primary psychiatric disability appeared to be of a psychotic 
nature, specifically schizophrenia, paranoid type, and issues 
of competence.  The examiner noted that the veteran also had 
experienced a motor vehicle accident and traumatic brain 
injury in December 2000.  An extensive multi-page history and 
assessment was provided and is of record.  The examiner 
concluded that he had a mood disorder due to traumatic brain 
injury with depressive and anxiety features and dementia due 
to head trauma as well as schizophrenia, paranoid type.  GAF 
was assessed at 40.  The examiner felt that the inability to 
work was due to the motor vehicle accident, but did 
specifically delineate the character of or otherwise quantify 
the relative symptoms further than that.

A lengthy and somewhat unusual statement is of record from 
the veteran's representative, prepared at the time the 
veteran and his wife presented themselves for review of his 
case.  The representative observed that the veteran's 
behavior was downright peculiar, and he felt it would be 
considered disruptive in a work environment; that the veteran 
had little idea as to why he was in the office; and was 
virtually totally unable to answer even the most simple 
questions.  He sat and rocked back and forth most of the time 
except for brief periods when he looked at his wife; he never 
made eye contact with the representative.  It was noted that 
he frequently became disoriented, could not remember names or 
many other things, and required his spouse to take care of 
the smallest of domestic details.  He displayed grossly 
inappropriate behavior which it was felt would probably scare 
those who did not know him.  He was noted to be taking 
extensive medications on a daily basis.  

Analysis

In this case, there is no question but that the veteran's 
service-connected psychiatric disorder, of psychotic 
proportions, has increased in severity.  That is recognized 
in the already assigned 70 percent rating.  However, it is 
also noted that he had a vehicular accident in late 2000 
which gave him traumatic head injury and this certainly did 
his mental health no good.  However, it remains fairly 
difficult to determine which symptoms are due to the 
vehicular accident and progressive since then, if any, and/or 
his long-standing psychiatric disorder and its increased 
manifestations.  And while medical opinion has been provided 
to the effect that both impact his ability to work, the 
relative comparative quantification thereof is missing. 

There is no doubt in anyone's mind, including VA psychiatric 
examiners, his wife and his representative, who have all 
provided both expert opinions and also valuable observations, 
that he is unable to work.  

And while it is not entirely clear that his service connected 
disability is entirely responsible, the Board finds that the 
evidence in that regard is evenly balanced, and as a result, 
the doubt raised must be resolved in his favor.  A 100 
percent schedular evaluation for schizoaffective disorder is 
warranted.  



ORDER

A 100 percent rating is granted for schizoaffective disorder, 
subject to the regulatory criteria relating to the payment of 
monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


